Citation Nr: 1616151	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus (diabetes), to include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to diabetes.

3.  Entitlement to service connection for the residuals of a cerebrovascular accident (CVA), to include as secondary to diabetes.

4.  Entitlement to service connection for right big toe amputation, to include as secondary to diabetes.

5.  Entitlement to service connection for left eye loss of vision, to include as secondary to diabetes.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was remanded in April 2015 to reschedule the Veteran's requested hearing before the Board after proper notice had been provided.  This was accomplished in December 2015.  Thus, there has been substantial compliance with the April 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Boards notes that the Veteran did not appear for the February 2016 hearing.  His request for a hearing is deemed withdrawn because he did not seek to reschedule the hearing or provide good cause for the failure to appear.  38 C.F.R. § 20.704(d).

Additional, relevant evidence was received by VA after the issuance of the May 2011 Statement of the Case (SOC).  The Veteran, through his representative, has submitted a waiver of initial RO consideration of such evidence.  See April 2016 Correspondence.  In light of this waiver, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).



FINDINGS OF FACT

1.  The evidence does not show that the Veteran served in the Republic of Vietnam or any other location where the herbicide Agent Orange is known to have been used, and there is no evidence that the Veteran was actually exposed to herbicides in service.  

2.  The evidence does not show that the Veteran's diabetes or neuropathy manifested to a compensable degree within a year of his separation from service or resulted in a continuity of symptomatology since service.

3.  The evidence does not show that the Veteran's diabetes, bilateral lower extremity neuropathy, CVA, right big toe amputation or left eye vision loss had their onset during service or are related to an injury or disease incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

2.  The criteria for entitlement to service connection for bilateral lower extremity neuropathy are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  The criteria for entitlement to service connection for right big toe amputation are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for entitlement to service connection for the residuals of a CVA are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for entitlement to service connection for left eye loss of vision are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. §§ 3.303, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify was met by way of correspondence sent to the Veteran in December 2009.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice advised the Veteran of the evidentiary requirements for direct and secondary service connection, of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

With respect to the duty to assist, the Board notes that all available, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he served in the Republic of Vietnam.  His service personnel records were obtained and reviewed.  A request to confirm whether the Veteran served in the Republic of Vietnam was sent to the appropriate agencies and yielded a negative response.  See October 2012 Response to Personnel Information Exchange System (PIES) Request.

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claims in this case.  As will be explained, there is no evidence that the Veteran had diabetes, bilateral lower extremity neuropathy, a CVA, a right big toe amputation or left eye vision loss during service or for many years after his discharge.  Nor does the competent evidence demonstrate that the Veteran was exposed to herbicides during service.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).
For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran seeks service connection for diabetes, bilateral lower extremity neuropathy, the residuals of a CVA, loss of his right big toe and left eye loss of vision.  He claims that his diabetes resulted from his exposure to Agent Orange while serving in the Republic of Vietnam, and that the remaining conditions are secondary to his diabetes.  See October 2009 Claim Form; see also April 2010 Notice of Disagreement.  For the reasons that follow, the Board finds that service connection is not warranted for any of the claimed conditions.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In order to establish service connection the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).    Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Furthermore, service connection may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

This case centers on the second element of direct service connection, i.e. an in-service incurrence or aggravation of a disease or injury.  Here, the Veteran is not claiming that his diabetes, bilateral lower extremity neuropathy, CVA, left eye loss of vision and loss of his right big toe first manifested during service.  There is no evidence in the record that he sustained an injury or disease in service that gave rise to these conditions.  His service treatment records do not show complaints, symptoms or diagnosis of neuropathy, CVA, right great toe or left eye conditions in service.  Importantly, the Veteran has not claimed that any of these conditions had their onset in service or are related to a physical injury or disease incurred in service.  Instead, he asserts that he served in the Republic of Vietnam during service, and thus is presumed to have been exposed to the herbicide Agent Orange.  See October 2009 Application; see also May 2011 VA Form 9.  He seeks service connection for diabetes on a presumptive basis.  He seeks service connection for his other claimed conditions as secondary to diabetes.

A.  Presumptive Service Connection Due To Herbicide Exposure

The Agent Orange Act provides that for certain veterans diagnosed with certain diseases, both herbicide exposure and service connection are presumed to be established, even though there is no record of such disease during service.  38 U.S.C.A § 1116(a)(1).  In other words, if the veteran can establish certain elements, he or she need not prove actual exposure to an herbicide while serving in Vietnam.  In order for this presumption to apply, the veteran must establish (1) that he or she has one of the diseases listed in § 3.309(e), and (2) that he or she "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975.  38 U.S.C.A § 1116(a)(1), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
Type 2 diabetes and early onset peripheral neuropathy are included among the enumerated diseases that have been presumptively linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Even though the remaining claimed conditions are not presumptively linked to herbicide exposure, this does not preclude the Veteran from establishing that any of his disorders are due to herbicide exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To do so, however, he must first establish that he was exposed to herbicides in service.  In this regard, the Veteran can satisfy his burden to establish the "in-service injury" element in one of two ways: (1) by proving that he is entitled to the presumption of exposure to Agent Orange pursuant to 38 U.S.C.A § 1116(a)(1)(A) and 38 C.F.R. §§ 3.307(a)(6)(iii), or (2) by proving that he was actually exposed to Agent Orange during service.  38 U.S.C.A § 1116(a)(1)(A), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Board will address the Veteran's claims under each of these theories.

Presumptive Exposure

Here, the Veteran reports that he served in the Republic of Vietnam, either from 1964 to 1965 or from 1966 to 1967.  See May 2011 VA Form 9; see also October 2009 Application.  He is competent to report where he served.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find his reports credible in light of the other evidence of record.  His DD Form 214 states that he entered into service in May 1965 and separated from service in March 1967 with no prior service.  This is confirmed by his May 1965 DD 4 Enlistment Record, which also notes no prior service.  The Veteran's service treatment records and service personnel records show no evidence of service prior to 1965, and no service in the Republic of Vietnam.  His service personnel records show that his only foreign service was in Panama from October 1965 to March 1967.  The affirmative evidence of record shows that the Veteran was stationed in locations other than the Republic of Vietnam, and there is a lack of evidence in the record supporting his report that he was stationed in the Republic of Vietnam or traveled there at any time.  In light of the documentary evidence of record, the Board finds the Veteran's reports that he served in the Republic of Vietnam to be less credible, and thus have little probative value.   See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (as a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

Additionally, the Board notes that Agent Orange and other herbicides used in Vietnam were tested or stored elsewhere, including in countries outside of the U.S.  The Department of Defense has provided VA with a list of domestic and foreign sites, outside Vietnam and the Korean demilitarized zone, where tactical herbicides such as Agent Orange were used, tested, or stored.  Panama is not one of the countries identified.

As there is no credible evidence of record to show that the Veteran had service in the Republic of Vietnam, he is not entitled to the presumption of exposure to Agent Orange as set forth in 38 C.F.R. § 3.307(a)(6)(iii).

Actual Exposure

Even though the Veteran is not entitled to the presumption of exposure to Agent Orange, he may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to Agent Orange.  Under this theory, a veteran who was actually exposed to Agent Orange is also entitled to presumptive service connection for the diseases listed in 38 C.F.R. §3.309(e).  Thus, the Board must determine whether the evidence supports a finding that the Veteran was actually exposed to Agent Orange.

Here, there is no evidence in the record supporting the conclusion that the Veteran was exposed to Agent Orange during his active service.  There is no evidence that Agent Orange was used in any of the locations where the Veteran was stationed, and he did not report that herbicides or any other chemical was sprayed in his location.  Thus, the Board finds that it is less likely than not that the Veteran was actually exposed to herbicides during service.  

Based on the totality of the evidence in the record, the Veteran has failed to establish, by an equipoise standard, that he was exposed to the herbicide Agent Orange in service, either on a presumptive or an actual basis.  He also has not alleged or demonstrated that he suffered from any other disease or injury in service that caused his diabetes, or any of the other conditions for which he seeks service connection.  Accordingly, as the second requirement for direct service connection has not been met in this case, the Veteran is not entitled to service connection for diabetes, bilateral lower extremity neuropathy, residuals of a CVA, a right big toe amputation or left eye vision loss on a direct basis.

B.  Presumptive Service Connection for Chronic Diseases

Even without evidence of an in-service disease or injury, the Veteran may still establish service connection for diabetes or peripheral neuropathy on a presumptive basis if the evidence shows that the condition manifested to a compensable degree within one year after his separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Likewise, the Veteran may be entitled to service connection on a presumptive basis if the record contains sufficient evidence of continuity of symptomatology of the chronic disease since leaving service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

In this case, the Veteran is not entitled to presumptive service connection under these theories.  The Veteran has not alleged that his diabetes or neuropathy had their onset within a year after his separation from service or that he has exhibited continuity of symptomatology since that time.  See October 2009 Application.  Instead, he specifically reported on his October 2009 application for benefits that his diabetes and neuropathy had their onset in 2004, and that his stroke, right great toe amputation and left eye vision loss occurred in either 2008 or 2009.  The only medical records in evidence are from 2009 or later, and they do not indicate when the Veteran first began having symptoms of diabetes or neuropathy.  There is absolutely no lay or medical evidence in the record demonstrating that the Veteran's diabetes or neuropathy manifested within one year of his separation from service.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for diabetes or neuropathy.

C.  Secondary Service Connection

As the Veteran cannot establish service connection for diabetes, his claims of entitlement to service connection for bilateral lower extremity neuropathy, CVA residuals, right great toe amputation and left eye vision loss as secondary to diabetes must also be denied.  See 38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 448.


ORDER

Service connection for type 2 diabetes mellitus is denied.

Service connection for bilateral lower extremity neuropathy is denied.

Service connection for residuals of a CVA is denied.

Service connection for right big toe amputation is denied.

Service connection for left eye loss of vision is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


